Title: To George Washington from Elias Dayton, 23 July 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Dobbs ferry July 23rd 1781
                  
                  By a person from Newark I am just informed, that a number of heavy cannon have been lately sent from New York to the narrows, at which place, they say, a French fleet is shortly expected.  The accounts from New York which appear to have some foundation are, that the Regiment of Anspach with the British light infantry are ordered to return from the southward.
                  I have heard from Colonel Seely, who is collecting his men very fast and will, I expect, send on a great part of them before the expedition of this week.
                  As the pasture is expended at the place we now lay at, I wish to know if it would be agreable to your Excellency that I should remove a mile or two either way, for the advantage of a better supply.  I have the honor to be your Excellencys most obdt Hbl. servant
                  
                     Elias Dayton
                  
               